Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered September 9, 1992, convicting defendant, after a jury trial, of one count each of criminal sale and possession of a controlled substance in the third degree, and, sentencing him, as a second felony offender, to concurrent terms of 4 Vi to 9 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to establish defendant’s identity as the seller beyond a reasonable doubt. Nor was the verdict against the weight of the evidence under the standards set forth in People v Bleakley (69 NY2d 490). The issues raised by defendant concerning the credibility of the testimony of the undercover officer, as well as of the ghost officer who arrested defendant, were properly placed before the jury, and we find no reason on the record before us to disturb its determination. The fact that neither prerecorded buy money nor any additional drugs were recovered from defendant’s person at the time of arrest does not negate guilt (People v Diaz, 197 AD2d 379, 380, lv denied 82 NY2d 893). Concur—Ellerin, J. P., Ross, Williams and Tom, JJ.